230 F.3d 989 (7th Cir. 2000)
Jeffrey Stotts, Plaintiff-Appellant,v.Community Unit School District No. 1, Thomas F. Leahy, Mike Kindhart, et al., Defendants-Appellees.
No. 99-4284
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 11, 2000Decided October 24, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 99 C 3308--Jeanne E. Scott, Judge.
Before Bauer, Evans, and Williams, Circuit Judges.
Bauer, Circuit Judge.


1
Jeffrey Stotts was  suspended from his high school's basketball team  because he got a tattoo in violation of a rule  governing the personal appearance of boys  basketball players. He challenged the  constitutionality of the rule, and petitioned the  district court for a preliminary injunction.  Stotts now appeals the district court's decision  to deny him injunctive relief. We dismiss the  case on the ground that it is moot.

I.  BACKGROUND

2
After a local disk jockey called the boys  varsity basketball team a bunch of "peanut  heads," the Board of Education for the Community  Unit School District ("Board") issued "appearance  guidelines," which only applied to members of the  boys basketball team. These guidelines prohibited  boys basketball players from having tattoos, body  graffiti, and unnatural hair coloring, and  addressed their uniforms and other appearance  issues. The Board intended the regulation to  "restore pride and team spirit and project a  positive image of the team to the community."  Before the basketball season began, the coaches  discussed the new appearance policy with students  who came to open gym.


3
Jeffrey Stotts, a senior who had been a member  of the varsity basketball team since his freshman  year, subsequently got a tattoo of a dragon on  his back. His basketball uniform covered the  tattoo unless another player pulled on his shirt.  Pursuant to the appearance guidelines, the coach  suspended Stotts from the basketball team for the  first half of the season. The coach informed  Stotts and his parents that Stotts would have to  remove the tattoo before he could play with the  team again. Stotts appealed his suspension to the  Board, which upheld the coach's decision. The  Board further notified Stotts that if he failed  to have the tattoo removed by the second half of  the season, he would be permanently suspended  from the basketball team.


4
Stotts filed suit in the district court  challenging the constitutionality of the  appearance regulations. He alleged that the  regulation and its enforcement violated his First  Amendment right to free speech, his Fourteenth  Amendment right to equal protection, and his  Fourteenth Amendment substantive due process  rights. Stotts petitioned the district court for  preliminary injunctive relief so that he could  play basketball during his senior year of high  school. The district court denied Stotts'  petition, holding that he failed to demonstrate  a likelihood of success on the merits.


5
While the appeal was pending before this Court,  Stotts graduated from high school. Stotts asks  this Court to reverse the district court  decision.

II.  DISCUSSION

6
The United States Constitution limits this  Court's jurisdiction to live cases and  controversies. See U.S. Const. art. III, sec. 2;  Murphy v. Hunt, 455 U.S. 478, 481 (1982). "A case  is moot when the issues presented are no longer  'live' or the parties lack a legally cognizable  interest in the outcome." Powell v. McCormack,  395 U.S. 486, 496 (1969). The requirement that a  case have an actual, ongoing controversy extends  throughout the pendency of the action. See Board  of Educ. of Downer's Grove Grade School Dist. No.  58 v. Steven L., 89 F.3d 464, 467 (7th Cir.  1996). When a case is moot, it must be dismissed  as non-justiciable. See id.


7
Stotts' case lacks a live controversy; Stotts  has graduated from high school and is no longer  eligible to play high school basketball. See,  e.g., Honig v. Doe, 484 U.S. 305, 317-20 (1988)  (holding that a twenty-four year old disabled  student's case under the Individuals with  Disabilities Education Act was moot because he  only had a right to public education until he was  twenty-one). This Court's decision regarding the  preliminary injunction would have no practical  impact on the parties.


8
In oral argument, Stotts' attorney argued that  the case falls into an exception to the mootness  rule for cases "capable of repetition yet evading  review." Murphy, 455 U.S. at 482. We disagree. A  case falling into this mootness exception must  contain the following two elements: (1) the  duration of the case must be too short to allow  a determination on the merits and (2) the  particular plaintiff must have a reasonable  expectation of suffering from the same harm  again. See id. Stotts meets neither requirement.  While Stotts' case became moot before an  appellate ruling on the merits could be made, a  case challenging the appearance regulation will  not necessarily evade review. A freshman who  challenges the regulation, for example, would  have a four year window within which to litigate  the issue. Stotts has graduated; he no longer has  a reasonable expectation of being subjected to  the Board's appearance regulation.


9
This appeal is moot and is hereby DISMISSED.